UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the Month of July 2012 CAMTEK LTD. (Translation of Registrant’s Name into English) Ramat Gavriel Industrial Zone P.O. Box 544 Migdal Haemek 23150 ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities and Exchange Act of 1934. Yes oNo x SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CAMTEK LTD. (Registrant) By: /s/ Moshe Eisenberg ————— Moshe Eisenberg, Chief Financial Officer Dated: July 19, 2012 Camtek Ltd. P.O.Box 544, Ramat Gabriel Industrial Park MigdalHa’Emek 23150,ISRAEL Tel: +972 (4) 604-8100Fax: +972 (4) 644-0523 E-Mail:Info@camtek.co.ilWeb site: http://www.camtek.co.il CAMTEK LTD. Moshe Eisenberg, CFO Tel: + Mobile: + moshee@camtek.co.il INTERNATIONAL INVESTOR RELATIONS CCG Investor Relations Ehud Helft / Kenny Green Tel: (US) 1 camtek@ccgisrael.com FOR IMMEDIATE RELEASE Camtek’s Schedules Second Quarter 2012 Results Release and Conference Call for Wednesday, August 1, 2012 July 19, 2012 - Camtek Ltd. (Nasdaq: CAMT; TASE: CAMT) announced that it would be releasing its financial results for the second quarter of 2012 on Wednesday, August 1, 2012. The Company will also host a conference call on the same day, starting at 10:00 am ET. Roy Porat, Chief Executive Officer and Moshe Eisenberg, Chief Financial Officer, will host the call and will be available to answer questions after presenting the results. To participate, please call one of the following telephone numbers a few minutes before the start of the call: US: Israel: International: 1 03 918 0609 + at 10:00 am Eastern Time at 5:00 pm Israel Time For those unable to participate, the teleconference will be available for replay on Camtek’s website at http://www.camtek.co.il/ beginning 24 hours after the call. ABOUT CAMTEK LTD. Camtek Ltd. provides automated and technologically advanced solutions dedicated to enhancing production processes and increasing yields, enabling and supporting customer's latest technologies in the Semiconductors, Printed Circuit Boards (PCB) and IC Substrates industries. Camtek addresses the specific needs of these interconnected industries with dedicated solutions based on a wide and advanced platform of technologies including intelligent imaging, image processing, adaptive ion milling (AIM) and digital material deposition (DMD). Camtek's solutions range from micro-to-nano by applying its technologies to the industries' specific requirements. This press release is available at www.camtek.co.il. This press release may contain projections or other forward-looking statements regarding future events or the future performance of the Company. These statements are only predictions and may change as time passes. We do not assume any obligation to update that information. Actual events or results may differ materially from those projected, including as a result of changing industry and market trends, reduced demand for our products, the timely development of our new products and their adoption by the market, increased competition in the industry, intellectual property litigation, price reductions as well as due to risks identified in the documents filed by the Company with the SEC.
